600 F.2d 5
1 Collier Bankr.Cas.2d 69
In re LAVERTY DETECTIVE BUREAU, INC., Bankrupt.Jules V. SPECINER, Plaintiff-Appellant,v.AMERICAN NATIONAL BANK & TRUST OF NEW JERSEY, Assignee ofPrinceton American Credit Corp., Defendant-Appellee.
No. 996, Docket 79-5003.
United States Court of Appeals,Second Circuit.
Submitted June 6, 1979.Decided June 7, 1979.

Jules V. Speciner, Great Neck, N. Y., for plaintiff-appellant pro se.
Eichler & Forgosh, P. A., Irvington, N. J., for defendant-appellee.
Before KAUFMAN, Chief Judge, and OAKES and MESKILL, Circuit Judges.
PER CURIAM:


1
We affirm on Judge Pratt's opinion for the district court, 471 F.Supp. 549, No. 78 C 360 (E.D.N.Y.1978).  We note that Congress has addressed accounts receivable financing in the new Bankruptcy Act.  Effective October 1, 1979, the issue now before us will be controlled by § 547(c)(5) of the Act.